Exhibit 10.1

﻿

INDEPENDENT CONTRACTOR SERVICES AGREEMENT

﻿

Effective Date: May 15, 2020

(subject to the terms and conditions contained herein)

﻿

This Agreement is made by and between Anterix Inc.(“Company”), a Delaware
corporation having its principal place of business at 3 Garret Mountain Plaza,
Woodland Park, New Jersey 07424 and Rachelle Chong, an independent consultant
having a principal place of business at Law Offices of Rachelle Chong, 345 West
Portal Ave., Suite 110, San Francisco, California 94127  (the “Contractor” or
“Consultant”).

﻿

1. Engagement of Services.  Company may issue Project Assignments to Contractor
 in the form attached to this Agreement as Exhibit A (“Project
Assignment”).  Subject to the terms of this Agreement, Contractor will render
the services set forth in Project Assignment(s) accepted by Contractor by the
completion dates set forth therein (collectively, the “Services”).

﻿

2. Compensation.  Company will pay Contractor the fee set forth in each Project
Assignment for services rendered pursuant to this Agreement and the applicable
Project Assignment.  Contractor will be reimbursed for reasonable business
expenses, as described in the Project Assignment, to the extent submitted to the
Company with accompanying supporting documentation (e.g., receipts which may be
electronically sent via photograph, originals upon request), within thirty (30)
days of being incurred. Upon termination of this Agreement for any reason,
Contractor will be paid fees and expenses on the basis stated in any active
Project Assignment(s) for work which has been completed.

3. Independent Contractor Relationship.  Contractor’s relationship with Company
is that of an independent contractor, and nothing in this Agreement is intended
to, or should be construed to, create a partnership, agency, joint venture or
employment relationship. Contractor will not be entitled to any of the benefits
which Company may make available to its employees, including, but not limited
to, group health or life insurance, profit-sharing or retirement
benefits.  Contractor is not authorized to make any representation, contract or
commitment on behalf of Company. Contractor is solely responsible for, and will
file, on a timely basis, all tax returns and payments required to be filed with,
or made to, any federal, state or local tax authority with respect to the
performance of services and receipt of fees under this Agreement.  Contractor is
solely responsible for, and must maintain adequate records of, expenses incurred
in the course of performing services under this Agreement.  No part of
Contractor’s compensation will be subject to withholding by Company for the
payment of any social security, federal, state or any other employee payroll
taxes.  Company will regularly report amounts paid to Contractor by filing Form
1099-MISC with the Internal Revenue Service as required by law.

4. Intellectual Property Rights.

﻿

4.1



Disclosure and Assignment of Inventions.

﻿

(a) Inventions.  “Inventions” includes any and all new or useful art, discovery,
improvement, technical development, or invention, whether or not patentable
and all related



--------------------------------------------------------------------------------

 

know-how, designs, mask works, trademarks, formulae, processes, manufacturing
techniques, trade secrets, ideas, artworks, software or other copyrightable or
patentable work, that Contractor, solely or jointly with others, make, conceive
or reduce to practice within the scope of Contractor’s work for Company under
this Agreement.

﻿

(b) Disclosure and Ownership of Inventions.  Contractor agrees to promptly
disclose every Invention. Contractor hereby assigns and agrees to assign to
Company or its designee its entire right, title and interest worldwide in all
such Inventions and any associated intellectual property rights.

﻿

(c) Assistance.  Contractor agrees to execute upon Company’s request a signed
transfer of copyright to Company in the form required by Company, for all
Inventions subject to copyright protection, including computer programs, notes,
sketches, drawings and reports.  Contractor agrees to assist Company in any
reasonable manner to obtain and enforce for Company’s benefit patents,
copyrights, mask works, and other property rights in any and all countries, and
Contractor agrees to execute, when requested, patent, copyright or similar
applications and assignments to Company and any other lawful documents deemed
necessary by Company to carry out the purpose of this Agreement. If called upon
to render assistance under this paragraph, Contractor will be entitled to a fair
and reasonable fee in addition to reimbursement of authorized expenses incurred
at the prior written request of Company.  In the event that Company is unable
for any reason to secure Contractor’s signature to any document required to
apply for or execute any patent, copyright or other applications with respect to
any Inventions (including improvements, renewals, extensions, continuations,
divisions or continuations in part thereof),
Contractor hereby irrevocably designates and appoints Company and its duly authorized officers and
agents as its agents and attorneys-in-fact to act for and in its behalf and
instead of Contractor, to execute and file any such application and to do all
other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights, mask works or other rights thereon with the same legal
force and effect as if executed by Contractor.

4.2



Confidential Information.

﻿

(a) Definition of Confidential Information.  “Confidential Information” as used
in this Agreement shall mean any and all technical and non-technical information
including patent, copyright, trade secret, and other proprietary information,
techniques, sketches, drawings, models, inventions, know-how, processes,
apparatus, equipment, algorithms, software programs, software source documents,
and formulae related to the current, future and proposed products and services
of Company, its suppliers and customers, and includes, without limitation, its
respective information concerning research, experimental work, development,
design details and specifications, engineering, financial information,
procurement requirements, purchasing manufacturing, customer lists, business
forecasts, sales and merchandising and marketing plans and information.

(b) Nondisclosure and Nonuse Obligations.  Contractor agrees that at all times
during or subsequent to the term of this Agreement, Contractor will keep
confidential and not divulge, communicate, or use Company Confidential
Information, except for Contractor’s own use during the Term of this Agreement
to the extent necessary to perform Project Assignment(s) for the benefit of
Company.  Contractor agrees that it shall treat all Confidential Information of
Company with the same degree of care as it accords to its own Confidential
Information, and Contractor represents that it exercises reasonable care to
protect its own Confidential Information.  Contractor will immediately give
notice to Company of any unauthorized use or disclosure of the Confidential
Information. Contractor agrees to assist Company in remedying any such
unauthorized use or



--------------------------------------------------------------------------------

 

disclosure of the Confidential Information.

(c) Exclusions from Nondisclosure and Nonuse Obligations. Contractor’s
obligations under Paragraph 4.2(b) (“Nondisclosure and Nonuse Obligations”) with
respect to any portion of Confidential Information shall terminate when
Contractor can document that: (a) it was in the public domain at or subsequent
to the time it was communicated to Contractor by the disclosing party through no
fault of Contractor; (b) it was rightfully in Contractor’s possession free of
any obligation of confidence at or subsequent to the time it was communicated to
Contractor by the disclosing party; (c) it was developed by employees or agents
of Contractor independently of and without reference to any information
communicated to Contractor by the disclosing party; or (d) the communication was
in response to a valid order by a court or other
governmental body, was otherwise required by law, or was necessary to establish the rights of either
party under this Agreement.

(d) Disclosure of Third Party Information.  Neither party shall
communicate any information to the other in violation of the proprietary rights of any third party.

﻿

4.3 Return of Company’s Property.  All materials furnished to Contractor by
Company, whether delivered to Contractor by Company or made by Contractor in the
performance of Services under this Agreement (the “Company Property”) are the
sole and exclusive property of Company or its suppliers or
customers.  Contractor agrees to promptly deliver the original and any copies of
the Company Property to Company at any time upon Company’s request.  Upon
termination of this Agreement by either party for any reason, or termination of
a Project Assignment, as provided herein, Contractor agrees to promptly deliver
to Company or destroy, at Company’s option, the original and any copies of the Company Property.  Contractor
agrees to certify in writing that Contractor has so returned or destroyed all
such Company Property.

5. No Conflict of Interest.  During the term of this Agreement, Contractor will
not accept work, enter into a contract, or accept an obligation, inconsistent or
incompatible with Contractor’s obligations, or the scope of Services rendered
for Company, under this Agreement and/or the Project Assignments.  If Contractor
provides notice of a potential conflict to the Company, the Company and
Contractor shall discuss the potential conflict and the ability of Contractor to
continue to perform obligations to the Company pursuant to this Agreement or any
Project Assignment.  If following this discussion the Company determines that a
conflict exist, and Contractor nevertheless elects to pursue such work, contract
or obligation, this Agreement shall be deemed immediately terminated by Company
for Cause (as such term is defined in the Notice of Grant of Stock Option issued
to Contractor in accordance with Exhibit A). 

6. Term and Termination.

﻿

6.1 Term.  This Agreement is effective as of the Effective Date set forth above,
subject to Contractor’s prior resignation from the Board of Directors, and will
terminate on May 14, 2021,  unless earlier terminated as provided hereunder, or
unless extended upon agreement of the parties at least 90 days before the end of
the term.

﻿

6.2 Termination by Company. 

﻿

(a) In addition to any termination that may occur in accordance with Section 5,
Company may  terminate this Agreement, or any Project Assignment, with or
without cause,



--------------------------------------------------------------------------------

 

at any time upon fifteen (15) days prior written notice to Contractor.

﻿

(b) Company also may terminate this Agreement immediately in its sole discretion
upon Contractor’s material breach of this Agreement or any Project Assignment,
or upon any acts of gross misconduct by Contractor directly affecting this
Agreement. 

﻿

(c) Upon such notice of termination, all work performed by Contactor shall
cease, unless otherwise directed by Company, and Company’s obligations shall be
limited to payment for Expenses, as described in the applicable Project
Assignment, incurred by Contractor up to the date of termination.

﻿

6.3 Termination by Contractor. 

﻿

(a) Except during the term of a Project Assignment accepted by Contractor,
Contractor may terminate this Agreement, with or without cause, at any time upon fifteen (15) days’
prior written notice to Company.  Upon such notice of termination, all work
performed by Contactor shall cease, unless otherwise directed by Company Lead
Report, and Company’s obligations shall be limited to payment for Expenses, as
described in the Project Assignment, incurred by Contractor up to the date of
termination.

﻿

(b) Contractor may also terminate this Agreement immediately in Contractor’s
sole discretion upon Company’s material breach of this Agreement or any Project
Assignment, if Company’s  breach is not cured within thirty (30) days after
receipt of notification of breach.

﻿

6.4 Survival.  The rights and obligations contained in Sections 4 (“Intellectual
Property Rights”) and 7 (“Noninterference with Business”) will survive any
termination or expiration of this Agreement.

﻿

7. Noninterference with Business.  During this Agreement, and for a period of
two years immediately following its termination, Contractor agrees not to
interfere with the business  of Company in any manner.    By way of example and
not of limitation, Contractor agrees not to solicit or induce any employee or
independent contractor to terminate or breach an employment, contractual or
other relationship with Company.

﻿

8. Successors and Assigns.  Contractor may not subcontract, assign or otherwise
delegate its obligations under this Agreement without Company’s prior written
consent.  Any attempt to do so will be void. Company may fully assign and
transfer this Agreement in whole or in part.

﻿

9. Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgement of receipt of electronic transmission; (iv) by
certified or registered mail, return receipt requested, upon verification of
receipt or (v) by email provided confirmation of receipt has been
attained.  Notice shall be
sent to the addresses set forth above or such other address as either party may specify in writing.





--------------------------------------------------------------------------------

 

﻿

10. Governing Law.  This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of New Jersey.

﻿

11. Severability.  Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

﻿

12. Waiver.    The waiver by Company of a breach of any provision of this
Agreement by Contractor shall not operate or be construed as a waiver of any
other or subsequent breach by Contractor.

﻿

13. Injunctive Relief for Breach.  Contractor’s obligations under this Agreement
are of a unique character that gives them particular value; breach of any of
such obligations will result in irreparable and continuing damage to Company for
which there will be no adequate remedy at law; and, in the event of such breach,
Company will be entitled to injunctive relief and/or a decree for specific
performance, and such other and further relief as may be proper (including
monetary damages if appropriate).

﻿

14. Arbitration. Any controversy or claim (except those regarding Inventions,
Proprietary Information or intellectual property) arising out of or relating to
this Agreement, or breach thereof, shall be settled by arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association ,
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction  thereof, provided however, that each party will have a
right to seek injunctive or other equitable relief in a court of law. The
prevailing party will be entitled to receive from the non-prevailing party all
costs, damages, and expenses, including  reasonable attorneys’ fees, incurred by
the prevailing party in connection with that action or proceeding, whether or
not the controversy is reduced to judgment or award. The prevailing party will
be that party who may be fairly said by arbitrator(s) to have prevailed on the
major disputed issues. Contractor hereby consents to the arbitration in the
state of Kansas.

﻿

15. Indemnification.  Contractor agrees to defend, indemnify, and hold Company
harmless from and against any and all claims, costs, or other fees incurred by
Company as a result of Contractor’s failure to comply with any applicable laws,
rules or regulations, Contractors’ breach of any of the terms of this Agreement,
or Contractor’s services rendered hereunder.

﻿

16. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter.   The
terms of this Agreement will govern all Project Assignments and services
undertaken by Contractor for Company. This Agreement may only be changed by
mutual agreement of authorized representatives of the parties in writing.

﻿

NOTICE: This Agreement does not affect any immunity under 18 USC Sections
1833(b) (1) or (2), which read as follows (note that for purposes of this
statute only, individuals performing work as contractors or consultants are
considered to be employees):

﻿

(1) An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that (A)



--------------------------------------------------------------------------------

 

is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney;
and (ii) solely for the purpose of reporting or investigating a suspected violation of law; or

(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

﻿

(2) An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual  and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to
court order.

﻿

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

﻿

Company:

Contractor:

Anterix Inc.

Law Offices of Rachelle Chong

By:   

By:   

Name:  Morgan O’Brien

Name:  Rachelle Chong, Principal

Title:  Chief Executive Officer

   Date: ________________________________

Date:  ________________________

 

 

--------------------------------------------------------------------------------

 

﻿

﻿



7

--------------------------------------------------------------------------------